Citation Nr: 1002569	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from September 1966 to September 1969, to include 
combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
established a 10 percent disability rating.  The Veteran 
appealed the assigned rating,.  A subsequent rating decision, 
dated in January 2008, assigned a 30 percent rating for PTSD 
effective to the date of the original claim for service 
connection.  As this is not a full grant of the benefit 
sought, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).     

In addition, the veteran has submitted evidence implicitly 
raising the issue of entitlement to a total disability rating 
due to individual unemployability (TDIU).  Although it has 
been held that such a TDIU claim is not a separate claim 
when, as here, it arises as part of a claim for benefits (see 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)), the RO has 
not addressed the issue.  The question of whether referral of 
the issue is appropriate has not been addressed in a 
precedential opinion of any court or of VA's General 
Counsel's.  Reviewing nonprecedential opinions of the United 
States Court of Appeals for Veterans Claims, referral of the 
issue has been upheld.  The TDIU claim is referred for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case contends that his service-connected 
PTSD, currently evaluated at 30 percent, is of a greater 
severity than what is contemplated in the assigned rating.  
Essentially, it is his contention that a higher initial 
disability evaluation should be assigned.  

It is noted that the Veteran has recently submitted several 
documents, including photographs and statements from his wife 
and himself, which were submitted directly to the Board in 
the first instance without a waiver of RO consideration.  
After an initial review of the contentions put forth in this 
evidence, it is apparent that the Veteran and his wife allege 
that PTSD has grown in severity since the last VA examination 
of record, which occurred in October 2007.  Thus, the 
evidence is relevant to the Veteran's contention of 
entitlement to a higher initial evaluation, and cannot be 
considered in the first instance without a waiver of RO 
initial jurisdiction.  

The Board, in determining if procedural development had been 
accomplished as necessary, did make an initial review of the 
evidence submitted by the Veteran after his appeal had been 
certified to the Board by the RO.  This evidence includes 
allegations, dated in March 2009, that the Veteran is no 
longer able to work in any capacity, and that his hygiene has 
deteriorated to the point that he no longer maintains a clean 
appearance or proper oral hygiene.  Highly detailed 
photographic evidence shows poor dentition, which the Veteran 
attributes to his lack of caring about oral hygiene due to 
PTSD.  Essentially, the Veteran contends that his condition 
continues to worsen, and it is implicit in the new 
allegations of unemployability and hygiene deficiencies that 
the Veteran believes his disability is worse than it was in 
October 2007 (when he was able to maintain part-time 
employment and had proper grooming noted by a VA examiner).  

Although the Board, in issuing this remand order, makes no 
opinion on the ultimate probative value of this evidence (as 
it has not been considered by the RO), it does note that the 
new evidence contains allegations of symptoms not present 
until March 2009, and thus there is an allegation of 
worsening since the last VA examination of record (which 
occurred almost three years ago).  In claims for an increase 
in rating, it is of the highest importance to obtain a 
contemporaneous VA examination which accurately portrays the 
disability picture.  Though the date of an examination, in 
and of itself, is not necessarily a reason to remand for 
additional development, in the interest of ensuring that the 
most accurate assessment of the disability is present in the 
record, the Veteran should be afforded a new VA psychiatric 
examination to assess the level of his service-connected 
PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

2.  The RO is to review evidence submitted 
by the Veteran in March 2009 which, upon 
initial review, is potentially probative 
to the alleged worsening of PTSD.  
Following this, he is to be scheduled for 
a comprehensive VA psychiatric examination 
to assess the current level of severity of 
service-connected PTSD.  Following the 
mental status examination and any other 
tests deemed necessary, the examiner 
should provide a detailed opinion as to 
the current level of severity of service-
connected PTSD.  It would be particularly 
helpful if the examiner would include an 
opinion which discusses the Veteran's 
employability and the degree of social 
impairment associated with his symptoms, 
to include if the Veteran is impaired in 
some, most, or all areas of occupational 
and social functioning.  The examiner 
should comment on the effect of the 
Veteran's PTSD on his employability.

3.  Following the directed development, 
the RO must conduct a de novo review of 
the claim for a higher initial rating for 
PTSD.  Should the claim be denied, issue 
an appropriate supplemental statement of 
the case to the Veteran and his 
representative and return the claim to the 
Board for final adjudication.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


